DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,924,478 B1 [Zubarev].
Regarding Claim 7
Zubarev teaches a mass spectrometer including: 
an ion source configured to ionize a sample component (Fig. 1 (4)); 
a cell into which a predetermined gas is introduced (Fig. 1 (11), 7:20- gas assisted trapping), the cell being configured to allow an ion generated in the ion source and an ion originating from the ion generated in the ion source to be in contact with the predetermined gas (7:20- gas assisted trapping); and 

the mass spectrometer comprising: 4 Appln. No.: 16/596,329 
a skimmer provided between the ion source and the cell (Fig. 1 (6)), the skimmer having, at its top, an ion passing port (as shown in Fig. 1); 
an attraction electrode provided between the skimmer and the cell (Fig. 1 (9)), the attraction electrode being configured to promote attraction of the ion generated in the ion source or the ion originating from the ion generated in the ion source through the ion passing port of the skimmer, using an effect of an electric field during a time period other than a standby period of time in which no analysis-target ion is analyzed (6:56-60, 7:14-17); 
a voltage generator configured to apply a direct-current voltage to the attraction electrode (such a generator is inherent in that the electrode has a potential with a given polarity applied thereto); and 
a controller configured to control the voltage generator (Fig. 1 (16)) to apply, to the attraction electrode, a direct-current voltage with a polarity same as a polarity of an elimination-target ion generated in the ion source (a positive ion that will be fragmented, i.e., eliminated) during at least a part of the standby period of time in which no analysis-target ion is analyzed (7:6-11- the beginning of the analysis cycle is an accumulation period that corresponds to a standby period. No analysis is taking place during this time since no ions have reached the analyzer), wherein the polarity of an elimination-target ion is same as a polarity of the ion generated in the ion source or the ion originating from the ion generated in the ion source (the positive precursor ions to be eliminated by fragmentation are the ions generated in the ion source).

Allowable Subject Matter
Claims 1-4 and 6 are allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881